Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a female screw part formed on one of a fixed part provided on a vehicle side and a component attached to the fixed part. In light of Applicant’s specification, it is unclear if the female screw part is formed on the fixed part and the component, or on only one of the fixed part or the component. For purposes of examination, this limitation will be interpreted as the female screw part formed on one of the fixed part or the component. Likewise, the limitation of another of the fixed part and the component is indefinite.
Claims 2-6 are rejected for depending from claim 1.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 507,358 (“Taylor”).
Regarding claim 1, Taylor discloses a component attaching structure comprising: a female screw part (c) formed on one of a fixed part provided on a vehicle side and a component attached to the fixed part (fig. 1, page 1 lines 66-84 & page 2 lines 11-18, wherein female screw c is formed on part a of an aircraft); an opening (d) for attachment provided on another of the fixed part and the component (fig. 1 page 2 lines 19-42, wherein holes d are formed in part b configured to be fixed to part a); and a blind rivet (f) engaged with the female screw part through the opening (fig. 2, page 2 lines 19-49).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2014/0182410 (“Sakata”) in view of US Patent No. 2,408,559 (“Keating”).
Regarding claims 1 and 2, Sakata teaches a component attaching structure comprising: a column housing (5) containing a steering shaft (4) related to steering of the vehicle (figs. 1-2, paras. [0033] & [0036]), a bracket (41) including a slide groove (45) as the opening in such a way as to enable tilting of the column housing (fig. 2, paras. [0049] & [0069]), the component attaching structure further comprising a top member (72) including a cylindrical base (78) placed inside the slide groove (fig. 2) and a flange part (77) being formed at an end opposite to the column housing out of two ends of the base and being able to come in contact with an edge of the slide groove (fig. 2, paras. [0063]-[0064]).
Sakata fails to explicitly teach a female screw part formed on the column housing, and a blind rivet engaged with the female screw part through the opening; the blind rivet being inserted into the top member. However, this would have been obvious in view of Keating.
Keating is directed to a blind rivet for connecting parts of a structure (col. 1 lines 1-10). Keating teaches that it may be impossible or inconvenient to access the rear side of the parts (col. 1 lines 11-28). Thus, a blind rivet allows the parts to be fastened by only having access to one side. Keating teaches to insert the rivet through a first hole in a part closer to the head of the rivet, and to screw the rivet into a female thread provided on the part farthest from the head of the rivet (fig. 1, col. 2 line 50 – col. 3 line 63). Then, after the parts are clamped, the protruding end 13 will be upset by the upsetting head (figs. 2-3, col. 3 line 53 – col. 4 line 6). 
In this case, Sakata teaches a bolt 70 to clamp outer jacket 12, bracket 41, cam 71, cam follower 72, and lever 75 therebetween, wherein access to outside of the jacket 12 as well as within the jacket 12 is needed to utilize and secure the bolt. Keating teaches a way to fasten parts together wherein access to the inside of a housing is not required. Keating teaches that it would be predictable to clamp the parts of Sakata but providing internal thread in hole 26 and/or the bore of guide member 59 (which is part of and connected to outer jacket 12), and to screw a blind rivet into the internal thread until the protruding end of the rivet is upset by the upsetting head. This will predictably allow the parts to be fastened together without having to fit the entire bolt or tools within the column housing. Thus, it would be obvious to modify Sakata to substitute the bolt 70 with a blind rivet as taught by Keating wherein a head of the blind rivet is on an outside of the column housing in the position nut 74 of Sakata is located, and an end of the blind rivet is screwed into internal thread of hole 26 and/or bore of guide member 59.
Regarding claim 4, Sakata fails to explicitly teach an outer diameter of a head of the blind rivet is formed smaller than a width of the slide groove. However, this would have been obvious in view of Sakata. Sakata teaches that the diameter of the nut 74 can be less than a diameter of the cylindrical boss portion 78, which one of skill in the art will appreciate is also less than the width of the slide groove otherwise the boss portion 78 would not fit in the groove.
In this case, Sakata et al. comprises a blind rivet with a head of the rivet located where the nut 74 of Sakata is located. Sakata teaches that it is predicable for a head portion having a diameter equal to a diameter of the nut is large enough to clamp the components of the tilting assembly. Thus, it would be obvious to modify the head of the blind rivet to have an outer diameter equal to a diameter of the nut, which is smaller than a width of the slide groove as detailed above.
Further, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al as applied to claim 2, and further in view of JP 2008307959 (“Sawada”).
Regarding claim 6, Sakata et al. fails to explicitly teach the top member is formed of a resin material. However, this would have been obvious in view of Sawada.
Sawada is also directed to tiltable column housings (para. [0001], wherein all references to Sawada refer to the machine translation submitted herewith). Sawada teaches the base and flange 62 of cam 6 within groove 35 is formed out of a resin material having a hardness lower than member 61 in order to reduce the hitting sound (figs. 3 & 4, paras. [0009], [0039] & [0041]). Sawada teaches the resin material can be polyacetal or nylon (paras. [0014]-[0015]).
In this case, both Sakata et al. and Sawada are directed to a tlitable column housing utilizing a cam member within an elongated groove. Sawada teaches that it is predictable to provide better noise properties of the tilting mechanism by forming the base and flange portion of the cam member from a resin material such as nylon. Thus, it would be obvious to form the cylindrical base and a portion of the flange portion of the top member out of nylon.
While fig. 2 of Sakata teaches at least a portion of the flange 77 (the portion that does not comprise protrusions 79) to have a thickness similar to a thickness of the base 78, Sakata et al. fails to explicitly teach a thickness of the base and a thickness of the flange part are equally formed. However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In this case, at least a portion of the flange 77 (the portion that does not comprise protrusions 79) has a thickness similar to a thickness of the base 78. Slightly modifying the thickness of the portion of the flange, or slightly modifying the thickness of the base and width of the slide groove, such that the thicknesses are equal would not change how the structure of Sakata et al. operates because the top member will still be able to slide within the slide groove, and, cam protrusions 79 on the top member will still be able to engage the cam 71 to lock and unlock the column.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al as applied to claim 2, and further in view of USPGPub No. 2017/0066468 (“Tomiyama”) and Sawada.
Regarding claim 3, Sakata et al. fails to explicitly teach a contact surface is formed at an end of the base opposite to the flange part, the contact surface coming in contact with the column housing. However, this would have been obvious in view of Tomiyama.
Tomiyama is also directed to a column bracket tiltable with respect to a bracket (figs. 2-3, paras. [0032]-[0035]). Tomiyama also teaches the tilting assembly to include a cam 32 with a boss portion 32b located in the slide groove 23 (fig. 3, paras. [0040]-[0041]). Tomiyama teaches, in the locked position, for the boss portion 32b to extend the entire thickness of the bracket plate 22A such that an end surface of the boss portion 32b contacts the column housing 19 (fig. 3).
In this case, both Sakata et al. and Tomiyama teach a tiltable column housing wherein a cam portion of the tilting assembly has a boss portion located in the elongated slot of the bracket. Tomiyama teaches that it is known for the end of the boss portion to contact the column housing at least in the lock position. Thus, it would be obvious to modify the top member of Sakata et al. such that when in the lock position the end of the cylindrical base contacts the column housing. 
Claim 3 further recites that the contact surface contacts the column housing in a state of the top member being pressed to the column housing side by a head of the blind rivet and bending being generated in the flange part. This limitation is equivalent to a product by process limitation because it describes a manufacturing/assembling step wherein the top member is bent during assembly. Thus, the structure of Sakata et al. merely has to be capable of being bent.
As detailed in the rejection to claim 6 above, it is obvious to form the cylindrical base and a portion of the flange part out of nylon. Nylon is a relatively softer material that is much easier to bend than the other metal materials of the tilting assembly. Thus, one of skill in the art would reasonably expect the nylon material to bend a little bit when screwing the blind rivet into the female thread until the mandrel snaps off. One of skill in the art will also appreciate that the nylon flange portion of the top member can bend if enough of a force is applied to the head of the blind rivet. Thus, the flange part of the top member is capable of being bent, and, as detailed above, the end surface of the top member can contact the column housing when the flange is bent because the end surface is configured to contact the column housing when the flange abuts the edge of the slide groove.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or fairly suggest the combination of an outer diameter of a head of the blind rivet is formed smaller than a width of the slide groove (claim 4), and, the outer diameter is formed larger than an outer diameter of the base (claim 5), in combination with the other limitations of claims 1 and 2. The combination of claims 4 and 5 allow the flange part of the top member to be bent during assembly, thus, allowing the cylindrical base to contact to column housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”